 

Exhibit 4

 

NOTICE OF AMENDMENT

(Executed by Lender upon Notice)

 

The undersigned hereby acknowledges, that as of September 7, 2018 original note
payable due and owing by American Rebel, Inc., a Nevada corporation ("Borrower")
and Dr. Gægory Burbelo and Joanne Burbelo Tenants by the Entirety ("Lenders")
dated June 29, 2018, with a face amount of $250,000 (or amended amount of
$300,000), is hereby increased.

 

 

Notice of Amendment

September 7, 2018

 

Increase in Debt from prior Notice

$50,000

 

/s/ Dr. GregoryBurbelo

Dr. Gregory Burbelo signing of behalf of Lenders

 

Borrower: American Rebel, Inc.

 

By:

/s/Charles A. Ross, Jr.

Name:

Charles A. Ross, Jr.

Title:

President/Chief Executive Officer

 